Case: 09-10240   Document: 00511231658    Page: 1   Date Filed: 09/13/2010




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                               September 13, 2010

                                 No. 09-10240                      Lyle W. Cayce
                                                                        Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee
v.

EDDIE LAMONT LIPSCOMB,

                                            Defendant - Appellant




                 Appeal from the United States District Court
                      for the Northern District of Texas


Before KING, JOLLY, and STEWART, Circuit Judges.
PER CURIAM:
        Eddie Lamont Lipscomb appeals his sentence enhancement under
U.S.S.G. § 4B1.1, arguing that his instant conviction for possessing a firearm as
a felon under 18 U.S.C. § 922(g) does not qualify as a crime of violence. Because
Lipscomb pleaded guilty to a single-count indictment expressly charging him
with possessing a sawed-off shotgun, a crime of violence, we affirm.
                                       I.
        Lipscomb pleaded guilty to a single-count indictment charging him with
possessing a firearm as a felon, see 18 U.S.C. § 922(g), and charging him as an
armed career criminal, see § 924(e). The indictment described the weapon as “a
Harrington and Richardson, model 88, 20 gauge shotgun, . . . as modified having
   Case: 09-10240       Document: 00511231658       Page: 2    Date Filed: 09/13/2010

                                     No. 09-10240

a barrel of less than 18 inches in length, and overall length of less than 26
inches, a weapon commonly known as a ‘sawed-off’ shotgun.”1 Based on this plea
of guilty to possessing a sawed-off shotgun as a felon and his prior offenses, his
presentence report classified him as a career offender under § 4B1.1, subjecting
him to an enhanced sentence totaling 292 to 365 months of imprisonment and
three to five years of supervised release. Lipscomb objected. In addition to
moving for a variance, Lipscomb argued that the § 4B1.1 career offender
enhancement did not apply to him, because the instant offense was not a crime
of violence. Specifically, he argued that the categorical method as set forth in
Taylor v. United States, 495 U.S. 575 (1990), and progeny prevented the
sentencing court from considering how the defendant committed the crime.
Although the gun was, as alleged in the indictment, a sawed-off shotgun, his
conviction was not for a crime of violence, he argues, because § 922(g) has no
element requiring proof of a specific type of gun. Furthermore, the district court
improperly relied on testimony from a police officer who described the weapon
as a sawed-off shotgun.
      The district court concluded that the § 922(g) conviction was a crime of
violence and that the career offender provisions of § 4B1.1 applied. The district
court did, however, grant a variance, sentencing Lipscomb to 240 months in
prison and five years of supervised release. When asked by the government


      1
          The indictment read:
                              Felon in Possession of a Firearm
                      (Violation of 18 U.S.C. § 922(g)(1) and 924(e)(1))
             On or about March 20, 2007, in the Dallas Division of the Northern
      District of Texas, the defendant, Eddie Lamont Lipscomb, having being [sic]
      convicted of a crime punishable by imprisonment for a term exceeding one year,
      did knowingly and unlawfully possess in and affecting interstate and foreign
      commerce a firearm, to wit: a Harrington and Richardson, model 88, 20 gauge
      shotgun, bearing serial number BA490014, as modified having a barrel of less
      than 18 inches in length, and overall length of less than 26 inches, a weapon
      commonly known as a “sawed-off” shotgun.
             In violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1).

                                            2
   Case: 09-10240      Document: 00511231658          Page: 3     Date Filed: 09/13/2010

                                      No. 09-10240

whether it would give the same sentence had § 4B1.1 not applied, the district
court replied that it would want to reconsider its sentence if the enhancement
did not apply. Lipscomb timely appealed.
                                             II.
      “Characterizing an offense as a crime of violence is a purely legal
determination,” which we review de novo. United States v. Cisneros-Gutierrez,
517 F.3d 751, 764 (5th Cir. 2008); United States v. Guevara, 408 F.3d 252, 261
n.10 (5th Cir. 2005).
      Turning to this case, the Sentencing Guidelines call for an enhanced
sentence for defendants who, like the defendant here, (1) are at least eighteen
years old at the time of the instant conviction, (2) are currently being sentenced
for a crime of violence or a controlled substance offense, and (3) have at least
two prior convictions for either crimes of violence or controlled substance
offenses. U.S.S.G. § 4B1.1(a). Lipscomb acknowledges that he meets criteria (1)
and (3). The question in this case is whether Lipscomb’s instant conviction is a
crime of violence.
      For our purposes today, a crime is a crime of violence if it is an “offense
under federal . . . law, punishable by imprisonment for a term exceeding one
year, that . . . otherwise involves conduct that presents a serious potential risk
of physical injury to another.” § 4B1.2(a)(2).2 To determine whether a crime is
a crime of violence, we consider only “conduct ‘set forth in the count of which the
defendant was convicted,’” but may not consider any other evidence to determine



      2
        Section 4B1.2(a) provides, in full:
      The term “crime of violence” means any offense under federal or state law,
      punishable by imprisonment for a term exceeding one year, that—
      (1) has as an element the use, attempted use, or threatened use of physical force
      against the person of another, or
      (2) is burglary of a dwelling, arson, or extortion, involves use of explosives, or
      otherwise involves conduct that presents a serious potential risk of physical
      injury to another.

                                              3
   Case: 09-10240         Document: 00511231658        Page: 4     Date Filed: 09/13/2010

                                        No. 09-10240

the conduct underlying the instant offense. United States v. Fitzhugh, 954 F.2d
253, 254 (5th Cir. 1992) (quoting U.S.S.G. § 4B1.2 Application Note 1).
Therefore, the district court erred by considering testimony as to the weapon’s
characteristics to be relevant, but the error was harmless. As noted above,
Lipscomb’s single-count indictment, which the district court could consider,
alleges that he possessed a sawed-off shotgun. The only remaining question is
whether possessing such a weapon, “by its nature, presented a serious potential
risk of physical injury.” United States v. Insaulgarat, 378 F.3d 456, 467 (5th Cir.
2004). We think that the Sentencing Commission’s commentary to § 4B1.2
answers that for us. Stinson v. United States, 508 U.S. 36, 44-45 (1993) (holding
that commentary to the guidelines is “treated as an agency’s interpretation of its
own legislative rule”).3 “Unlawfully possessing a firearm described in 26 U.S.C.
§ 5845(a) (i.e., a sawed-off shotgun . . . ) is a crime of violence.” U.S.S.G. § 4B1.2
Application Note 1.4          Accordingly, as per the specific allegations of the
indictment and his plea of guilty to those charges, Lipscomb’s § 922(g) conviction
is for a crime of violence.
       Lipscomb argues otherwise, asserting that applying the categorical
analysis his conviction under § 922(g) only required that the government prove
that he possessed a gun—nothing more. We reject Lipscomb’s argument that we
must apply the categorical approach crafted by the Supreme Court in Taylor and
its progeny.5       Such a rule would require the sentencing court to use the

       3
           Neither party challenges the Sentencing Commission’s classification of the offense.
       4
        Specifically, the weapon must be “a weapon made from a shotgun if such weapon as
modified has an overall length of less than 26 inches or a barrel or barrels of less than 18
inches in length,” which are the characteristics alleged in the indictment. 26 U.S.C. §
5845(a)(2).
       5
        Today we are addressing a sentence under the Guidelines. We have, in some cases,
used the Armed Career Criminal Act case law as a “guide” to determine a crime of violence
under § 4B1.2, but never in a situation when that case law appeared to be inconsistent with
the Sentencing Commission’s binding commentary. See, e.g., United States v. Mohr, 554 F.3d

                                               4
   Case: 09-10240       Document: 00511231658          Page: 5     Date Filed: 09/13/2010

                                       No. 09-10240

indictment only to determine the statutory phrase that is the basis of conviction.
Thus, he argues, his conviction is only for possessing a “firearm,” as the statute
proscribes; his conviction is not for possessing a sawed-off shotgun, as the
indictment’s language charges. This argument ignores the fact that Taylor and
its progeny were decided under the Armed Career Criminal Act and did not
involve    the   application     of—or     even    mention—the         specific   Guidelines
commentary at issue here.            The commentary, which applies in this case,
specifically treats unlawful possession of a firearm by a felon as a crime of
violence when the weapon is a sawed-off shotgun. Id. Lipscomb’s proposed
standard, if applied here, would render the commentary meaningless for § 922(g)
offenses. We do not think the Sentencing Commission intended its commentary
to have such an effect. Moreover, had the Sentencing Commission intended the
sentencing court to be bound by the statute of conviction, its reference in
Application Note 1 to the “conduct set forth (i.e., expressly charged) in the count


604, 608-10 (5th Cir. 2009) (using Begay v. United States, 555 U.S. 137 (2008), to interpret the
kinds of crimes that qualified under the “otherwise” clause). Our rule limiting district courts
to the conduct charged in the indictment comes from the Sentencing Commission’s
commentary, not the Armed Career Criminal Act cases. Fitzhugh, 954 F.2d at 254.
       Lipscomb also invokes Guevara, in which the court stated that the sentencing court
could not consider “anything beyond what is present in the statute or alleged in the
indictment, elements as to which, to convict, the jury must have found evidence beyond a
reasonable doubt in any event” to find that the instant offense is a crime of violence under §
4B1.2(a)(2). 408 F.3d at 262 (citing United States v. Calderon-Pena, 383 F.3d 254 (5th Cir.
2004) (en banc) (per curiam)). That statement was merely dicta. The issue in Guevara was
whether a pre-Booker crime-of-violence determination under § 4B1.2(a) violated the
defendant’s Sixth Amendment rights by allowing the judge, not the jury, to find facts that
enhanced his sentence. It is true that the court said neither § 4B1.2(a) (1) or (2) would cause
Sixth Amendment problems, but only its analysis of 4B1.2(a)(1) was necessary to the holding.
The court considered whether the crime was a crime of violence only under § 4B1.2(a)(1),
“express[ing] no opinion whether it would qualify under § 4B1.2(a)(2).” Id. at 259. Therefore,
Guevara’s comment on § 4B1.2(a)(2) was unnecessary to the case’s disposition. Calderon-Pena,
which Guevara cited, involved a different guideline, § 2L1.2, which considers only the elements
of unenumerated offenses. It has neither a residual clause, which is at issue here, nor
supplemental commentary. See U.S.S.G. § 2L1.2 Application Note 1. It is, therefore, not
helpful in deciding the issue before us. Parenthetically, we also note that Guevara dealt with
a conviction in which the jury was the fact finder, whereas here we are dealing with facts
admitted through a plea of guilty.

                                               5
     Case: 09-10240   Document: 00511231658    Page: 6   Date Filed: 09/13/2010

                                  No. 09-10240

of which the defendant was convicted” would be superfluous. See id. (emphasis
added). Thus, applying the commentary of § 4B1.2, as we must, we hold that
this conviction, resulting from a plea to an indictment count that specifically
charged possession of a sawed-off shotgun as a felon, is for a crime of violence.
                                       III.
        To recap, we hold that for the purpose of § 4B1.2, a conviction is for a
crime of violence when the defendant pleads guilty to an indictment count that
alleges conduct that presents a serious potential risk of injury to another.
Lipscomb, in pleading guilty to an indictment charging him with violating 18
U.S.C. § 922(g) by possessing a sawed-off shotgun—a crime of violence, according
to the Guidelines commentary—did just that. The judgment of the district court
is
                                                                    AFFIRMED.




                                        6
   Case: 09-10240       Document: 00511231658           Page: 7     Date Filed: 09/13/2010

                                          No. 09-10240

KING, Circuit Judge, concurring in the judgment:
       I agree with Judge Jolly that Lipscomb’s offense of conviction (his instant
offense)—being a felon in possession, in violation of 18 U.S.C. § 922(g)(1)—was
a “crime of violence,” as defined by U.S.S.G. § 4B1.2(a)(2). Accordingly, I concur
in the judgment affirming his sentence. However, I write separately for two
reasons.    First, I write to clarify my agreement with Judge Jolly that an
elements-based categorical approach is inappropriate here. Second, I explain my
disagreement with my colleagues’ determination that the district court erred
when it made a post-plea factual finding to determine that the gun Lipscomb
possessed was a sawed-off shotgun as described in 26 U.S.C. § 5845(a).1 Unlike
my colleagues, I conclude that the district court committed no error in making
that determination through a factual finding at sentencing.
       In reaching his conclusion that a felon-in-possession conviction is not a
crime of violence under § 4B1.2(a)(2), Judge Stewart applies the categorical
approach outlined in Taylor v. United States, 495 U.S. 575 (1990), and its
progeny. Under that approach, a sentencing court may “look only to the fact of
conviction and the statutory definition of the . . . offense,” id. at 602, except that,
“whenever a statute provides a list of alternative methods of commission . . . [,]
we may look to charging papers to see which of the various statutory
alternatives     are    involved     in    the   particular    case,”    United     States    v.
Calderon–Pena, 383 F.3d 254, 258 (5th Cir. 2004) (en banc) (per curiam). In
making this determination where the conviction was reached by plea, “we may
consider the statement of factual basis for the charge, a transcript of the plea
colloquy or written plea agreement, or a record of comparable findings of fact


       1
          This category of weapon is defined to include “(1) a shotgun having a barrel or barrels
of less than 18 inches in length; [and] (2) a weapon made from a shotgun if such weapon as
modified has an overall length of less than 26 inches or a barrel or barrels of less than 18
inches in length.” 26 U.S.C. § 5845(a)(1)–(2). The weapon Lipscomb possessed satisfied these
criteria; the issue is whether the district court properly determined that fact.

                                                 7
   Case: 09-10240       Document: 00511231658         Page: 8     Date Filed: 09/13/2010

                                       No. 09-10240

adopted by the defendant upon entering the plea regarding the . . . offense[ ].”
United States v. Mohr, 554 F.3d 604, 607 (5th Cir. 2009) (citing Shepard v.
United States, 544 U.S. 13, 20 (2005)). Because 18 U.S.C. § 922(g)(1) forbids a
felon such as Lipscomb from possessing any firearm, there is no “statutory
alternative[]” forbidding only the possession of a sawed-off shotgun as described
in 26 U.S.C. § 5845(a)(1)–(2). Accordingly, under Judge Stewart’s view, there is
no element of a § 922(g)(1) offense that presents a serious risk of physical injury
to another, and being a felon in possession is thus not a crime of violence.
       However, Judge Stewart’s categorical approach cannot be the correct
result because it is plainly inconsistent with the Application Notes following
§ 4B1.2.     Those Application Notes unequivocally state that “[u]nlawfully
possessing a firearm described in 26 U.S.C. § 5845(a) (e.g., a sawed-off shotgun
. . . ) is a ‘crime of violence,’” U.S.S.G. § 4B1.2 cmt. n.1 (emphasis added), and
that the term “does not include the offense of unlawful possession of a firearm
by a felon, unless the possession was of a firearm described in 26 U.S.C.
§ 5845(a),” id. (emphasis added). This commentary is authoritative on the
subject. Stinson v. United States, 508 U.S. 36, 42–43 (1993); United States v.
Williams, 610 F.3d 271, 293 n.29 (5th Cir. 2010) (“Commentary contained in
U.S.S.G. application notes is authoritative unless it violates the Constitution or
a federal statute, or is inconsistent with, or a plainly erroneous reading of, that
guideline.” (internal quotation marks omitted)). And for this commentary to
have any meaningful effect,2 it must be possible in at least some instances for a

       2
         Judge Stewart indicates that there are state crimes expressly forbidding possession
by felons of sawed-off shotguns of the dimensions described in 26 U.S.C. § 5845(a)(1)–(2), and
that these are the only crimes of violence contemplated by the Application Notes to § 4B1.2.
This token gesture gives no effect to the intentions of the drafters, who recognized that
“Congress has determined that those firearms described in 26 U.S.C. § 5845(a) are inherently
dangerous and when possessed unlawfully, serve only violent purposes.” U.S.S.G. supp. app.
C, amend. 674, at 134. The drafters approved of the decisions of “[a] number of courts [that]
held that possession of certain of these firearms, such as a sawed-off shotgun, is a ‘crime of
violence’ due to the serious potential risk of physical injury to another person.” Id. The

                                              8
   Case: 09-10240       Document: 00511231658          Page: 9    Date Filed: 09/13/2010

                                       No. 09-10240

felon-in-possession conviction to constitute a crime of violence.                But Judge
Stewart’s approach precludes that result; following his method would mean that
a felon-in-possession conviction under 18 U.S.C. § 922(g)(1)—prior or
instant—could never be classified as a crime of violence, no matter whether the
gun    possessed     was    a   sawed-off shotgun         as   described    in   26    U.S.C.
§ 5845(a)(1)–(2).
       Nor is Judge Stewart’s approach compelled by our precedent.                          In
Calderon–Pena, we addressed whether a prior conviction for child endangerment
under Texas law was a “crime of violence” under U.S.S.G. § 2L1.2(b) by
“‘ha[ving] as an element the use, attempted use, or threatened use of physical
force against the person of another.’” 383 F.3d at 256 (quoting U.S.S.G. § 2L1.2
cmt. n.1(B)(ii) (2001)).3 We reasoned that the “as an element” language required
us to “look [solely] to the elements of the crime, not to the defendant’s actual
conduct in committing it.” Id. at 257. Although the manner and means of
Calderon–Pena’s offense involved the use of physical force, we concluded that
none of the statutory alternatives contained within the Texas definition of child
endangerment had as an element the required use, attempted use, or threatened
use of physical force. Id. at 260. In reaching this conclusion, we specifically
compared the language at issue in § 2L1.2 to that in § 4B1.2(a). See id. at 258
n.6.   We indicated that an elements-based approach was appropriate for
§ 4B1.2(a)(1) because it used the language “as an element,” while the manner
and means of committing an offense could properly be considered under




drafters’ obvious goal in amending the Application Notes is undermined by the strained
interpretation of § 4B1.2(a)(2) that would find possession of a sawed-off shotgun to be a crime
of violence only where it is a prior state conviction.
       3
          The language in the current version of § 2L1.2 remains unchanged , but it is now
located in Application Note 1(b)(iii).

                                              9
  Case: 09-10240         Document: 00511231658         Page: 10     Date Filed: 09/13/2010

                                        No. 09-10240

§ 4B1.2(a)(2) because the latter provision used the phrase “involves conduct.”
Id.4
       We applied Calderon–Pena’s discussion of § 4B1.2(a)(1) to an offense of
conviction in United States v. Guevara, 408 F.3d 252 (5th Cir. 2005).                       We
concluded that Guevara’s offense of threatening to use a weapon of mass
destruction, in violation of 18 U.S.C. § 2332a, was a crime of violence under
§ 4B1.2(a)(1) because it had, as an element, the threatened use of physical force.
Id. at 259–60. We expressly declined to determine whether that instant offense
would have qualified as a crime of violence under § 4B1.2(a)(2). See id. at 259
(“Because Guevara’s conviction qualifies as a ‘crime of violence’ under
§ 4B1.2(a)(1), we express no opinion as to whether it would qualify under
§ 4B1.2(a)(2).”); id. at 260 n.6 (“We decline to engage in the more complicated
analysis under § 4B1.2(a)(2), which under the ‘otherwise clause’ would require
us to consider risk posed by hypothetical conduct.”). As Judge Jolly notes, the
Guevara court also indicated in dicta that a categorical approach would similarly
be appropriate when applying § 4B1.2(a)(2) to instant offenses. Id. at 261–62.5


       4
           The relevant discussion consisted of the following:
       The criminal law has traditionally distinguished between the elements of an
       offense and the manner and means of committing an offense in a given case.
       Indeed, the Guidelines themselves recognize such a distinction. Compare
       U.S.S.G. § 4B1.2(a)(1) (2003) (using “as an element” language), with id.
       § 4B1.2(a)(2) (using the phrase “involves conduct”). The distinction is also
       recognized in the commentary to § 4B1.2. See id. § 4B1.2, cmt. n.1 (defining a
       “crime of violence” as an offense that either “has as an element the use,
       attempted use, or threatened use of physical force against the person of
       another”; or where the “conduct set forth . . . in the count of which the
       defendant was convicted . . . by its nature, presented a serious potential risk of
       physical injury to another”).
Calderon–Pena, 383 F.3d at 258 n.6.
       5
           We are free to disregard dicta from prior panel opinions when we find it
unpersuasive. See United States v. Gieger, 190 F.3d 661, 665 (5th Cir. 1999) (“We find this
dicta unpersuasive and contrary to section 3A1.1’s text and we choose not to follow it.”). As
I explain below, I agree with Judge Jolly that we should do exactly that with regard to this

                                               10
  Case: 09-10240       Document: 00511231658          Page: 11     Date Filed: 09/13/2010

                                       No. 09-10240

       In my view, district courts are not limited to a strict, elements-based
categorical approach when applying § 4B1.2(a)(2) to an instant offense. The
relevant text refers to a defendant’s “conduct” rather than to any particular
“element” of the crime. Compare U.S.S.G. § 4B1.2(a)(1) (“has as an element . . .”)
with U.S.S.G. § 4B1.2(a)(2) (“involves conduct . . .”). I therefore agree with the
Calderon–Pena court’s discussion that this is a meaningful distinction. Thus, at
a minimum, district courts may consider the sources of information deemed
acceptable under the modified categorical approach articulated in Shepard.6 In
that case, the Supreme Court held that guilty pleas may establish predicate
offenses under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e),7 and
indicated that a sentencing court was free to look to the transcript of plea
colloquy or written plea agreement in determining “whether the plea had
‘necessarily’ rested on the fact” qualifying the conviction as a predicate offense.
Shepard, 544 U.S. at 21; see also Taylor, 495 U.S. at 602 (indicating that a
conviction could be narrowed “where a jury was actually required to find all the
elements” qualifying the conviction as a predicate offense). Following Shepard,




dicta from Guevara.
       6
         District courts are, of course, limited to an elements-based categorical approach in
determining whether a prior offense of conviction is a crime of violence under § 4B1.2(a)(1).
United States v. Garcia, 470 F.3d 1143, 1147 (5th Cir. 2006). They are limited to the modified
categorical approach when addressing whether a prior offense of conviction is a crime of
violence under § 4B1.2(a)(2). United States v. Rodriguez–Jaimes, 481 F.3d 283, 286 (5th Cir.
2007). In determining whether an instant offense of conviction is a crime of violence under
§ 4B1.2(a)(1), the Guevara court indicated that a modified categorical approach was
appropriate, but it based its decision solely on the elements of the offense at issue. Guevara,
408 F.3d at 259 (“We need not look to the indictment, the facts, or anything other than the
statute to determine whether § 2332a contains an element that qualifies Guevara’s crime as
a crime of violence under the guidelines.”).
       7
         “‘We have previously applied our holdings under the residual clause of the ACCA to
analyze the definition of crimes of violence under § 4B1.2, and vice versa.’” United States v.
Hughes, 602 F.3d 669, 673 n.1 (5th Cir. 2010) (quoting United States v. Mohr, 554 F.3d 604,
609 n.4 (5th Cir. 2009)).

                                              11
  Case: 09-10240      Document: 00511231658         Page: 12    Date Filed: 09/13/2010

                                     No. 09-10240

then, we should at least determine whether the district court could properly
consider anything that “necessarily” established that Lipscomb possessed a
sawed-off shotgun as described in 26 U.S.C. § 5845(a)(1)–(2).
       Judge Jolly concludes that Lipscomb, by pleading guilty to the indictment,
also pleaded guilty to the dimensions of the firearm at issue. I agree with the
general proposition that a defendant’s plea may establish, for purposes of
§ 4B1.2(a)(2), the fact that a firearm is of the requisite length under 26 U.S.C.
§ 5845(a)(1)–(2).     However, I disagree with Judge Jolly’s conclusion that
Lipscomb’s plea sufficiently established that fact.
       There is no dispute that the indictment specifically charged Lipscomb with
possessing a weapon with the characteristics of a sawed-off shotgun as described
in 26 U.S.C. § 5845(a)(1)–(2).8          Nevertheless, at no point did Lipscomb
specifically admit that the firearm he possessed had the characteristics that
would bring it within the description contained in 26 U.S.C. § 5845(a)(1)–(2). He
submitted a factual resume that admitted to the model, gauge, and serial
number, but did not mention the length of the firearm or its barrel. At the plea
colloquy, Lipscomb waived his right to have the indictment read to him, and
those details were not read. The district court then asked Lipscomb whether he
understood that he was “charged with one count of being a felon in possession
of a firearm; that is, a model 88 20 gauge shotgun commonly known as a sawed-
off shotgun?” Lipscomb replied affirmatively, but this exchange did not involve
any discussion of length—the characteristic that can bring a firearm within the
ambit of 26 U.S.C. § 5845(a)(1)–(2). Lipscomb also admitted to each of the
elements of 18 U.S.C. § 922(g)(1), but, again, the length of the firearm and its



      8
         The indictment charged that Lipscomb possessed “a Harrington and Richardson,
model 88, 20 gauge shotgun bearing serial number BA490014, as modified having a barrel of
less than 18 inches in length, and overall length of less than 26 inches, a weapon commonly
known as a ‘sawed-off’ shotgun.”

                                            12
  Case: 09-10240          Document: 00511231658         Page: 13   Date Filed: 09/13/2010

                                          No. 09-10240

barrel were not mentioned.              As a result, at sentencing, the district court
expressly declined to find that the length aspect had been established through
Lipscomb’s plea, instead opting to make that determination by means of a
factual finding based on testimony presented at sentencing.9 It is for this reason
that I cannot agree with Judge Jolly’s conclusion that Lipscomb pleaded guilty
to the length of the firearm when he pleaded guilty to the indictment.10
       While I agree with Judge Jolly’s conclusion that Lipscomb’s sentence
should be affirmed, I disagree with his view that the district court committed
error (albeit harmless) by determining the length of the firearm through a
factual finding at sentencing. Instead, I conclude that the district court was
empowered to make the post-conviction factual finding that the firearm
Lipscomb possessed was of the requisite length under 26 U.S.C. § 5845(a)(1)–(2).
“Elements of a crime must be charged in an indictment and proved to a jury
beyond a reasonable doubt. Sentencing factors, on the other hand, can be proved
to a judge at sentencing by a preponderance of the evidence.” United States v.
O’Brien, 130 S. Ct. 2169, 2174 (2010) (citations omitted); see also United States



       9
            The district court ruled as follows:
       I think it is a close question as to whether Mr. Lipscomb admitted the length of
       the weapon in that plea colloquy. I didn’t ask him specifically the length of the
       weapon. This could be defined as a sawed-off shotgun in lay terms if it was
       shorter than as originally manufactured. So I think that is a close question.
       But I don’t have to determine that, because I am determining that I may and
       did receive evidence today before sentencing the defendant, and that I may
       consider that in determining what sentence is appropriate. Therefore, I find as
       a factual matter that it was a sawed-off shotgun. It is a sawed-off shotgun of
       the dimensions specified in the indictment, and that that means that it is a
       crime of violence.
       10
            An alternative possibility suggested but not directly addressed by Judge Jolly’s
opinion is a holding that Lipscomb’s act of pleading guilty to the indictment necessarily
entailed pleading guilty to all of the facts in the indictment, including the length of the
firearm. Our circuit has yet to hold that pleading guilty to an indictment entails an admission
of all the facts contained in the indictment, see United States v. Morales–Martinez, 496 F.3d
356, 359 (5th Cir. 2007), and, as I explain below, we need not do so here.

                                                   13
   Case: 09-10240        Document: 00511231658           Page: 14      Date Filed: 09/13/2010

                                         No. 09-10240

v. Mares, 402 F.3d 511, 519 (5th Cir. 2005) (“The sentencing judge is entitled to
find by a preponderance of the evidence all the facts relevant to the
determination of a Guideline sentencing range . . . .”). Here, the panel has
unanimously rejected the proposition that the characteristics set out in 26 U.S.C.
§ 5845(a)(1)–(2) are elements of 18 U.S.C. § 922(g)(1). As a general matter, then,
there was no obstacle to the district court making a factual finding as to the
length of the firearm Lipscomb possessed.11
       Nor would we be the first circuit to permit such fact-finding under
§ 4B1.2(a)(2). In United States v. Riggans, the Tenth Circuit was faced with an
instant offense of bank larceny. 254 F.3d 1200, 1203 (10th Cir. 2001). The
defendant had committed the crime in a manner that “present[ed] a serious
potential risk of physical injury to others,” but he argued “that the district court
was required to evaluate bank larceny only in the abstract.” Id. The district
court rejected that contention and considered the underlying facts of the offense.
Id. On appeal, the Tenth Circuit affirmed, concluding that the justification for
the categorical approach—avoiding ad hoc mini-trials over past convictions—was
absent “‘when the court is examining the conduct of the defendant in the instant
offense.’” Id. at 1204 (quoting United States v. Walker, 930 F.2d 789, 794 (10th
Cir. 1991), superseded on other grounds as stated in Stinson v. United States, 508
U.S. 36, 39 n.1 (1993)).           Accordingly, the district court had not erred in



       11
          I note that the Application Notes to § 4B1.2 require that conduct elevating an offense
to a crime of violence must be charged in the indictment. See U.S.S.G. § 4B1.2 cmt. n.1
(“Other offenses are included as ‘crimes of violence’ if . . . the conduct set forth (i.e., expressly
charged) in the count of which the defendant was convicted . . . , by its nature, presented a
serious potential risk of physical injury to another.” (emphasis added)); accord United States
v. Charles, 301 F.3d 309, 313 (5th Cir. 2002) (en banc) (“[I]n determining whether an offense
is a crime of violence under § 4B1.2 or § 4B1.1, we can consider only conduct set forth in the
count of which the defendant was convicted, and not the other facts of the case.” (internal
quotation marks omitted) (quoting United States v. Fitzhugh, 954 F.2d 253, 254 (5th Cir.
1992))). Here, the indictment expressly charged Lipscomb with possessing a sawed-off
shotgun as described in 26 U.S.C. § 5845(a)(1)–(2).

                                                14
  Case: 09-10240       Document: 00511231658         Page: 15     Date Filed: 09/13/2010

                                       No. 09-10240

undertaking a conduct-specific inquiry into the facts of conviction during
sentencing. Id.12
       I agree with that conclusion,13 and I would hold here that a district court,
after accepting a defendant’s plea of guilty to the charge of being a felon in
possession, may make a factual finding as to the characteristics of the firearm
possessed, provided that those characteristics were charged in the indictment.
This approach is consistent with the Supreme Court’s decision in Taylor, which
discussed three factors supporting a categorical approach to the 18 U.S.C.
§ 924(e) crime-of-violence determination for prior convictions: (1) statutory
language; (2) legislative history; and (3) “the practical difficulties and potential
unfairness” of ad hoc mini-trials. 495 U.S. at 600–01. Here, those factors weigh
in favor of allowing the district court to make a factual finding as to the
characteristics of the firearm Lipscomb possessed. First, the statutory language
refers to “conduct” rather than “elements.” See Calderon–Pena, 383 F.3d at 258
n.6.   Second, the Application Notes were specifically amended to make
possession of a firearm with the characteristics set forth in 26 U.S.C. § 5845(a)
a crime of violence—something not possible under a straightforward categorical
approach. See U.S.S.G. supp. app. C, amend. 674, at 134. Finally, there is no
danger of an ad hoc mini-trial when the conduct at issue was charged in the
indictment for the instant conviction. See Riggans, 254 F.3d at 1203–04. Thus,
the factors that weighed against factual findings in Taylor weigh in support of
them here.



       12
          The Riggans court also took the broad view that district courts are not limited to
conduct charged in the indictment in making § 4B1.2(a)(2) factual findings at sentencing. 254
F.3d at 1204. As discussed above, this view is in direct conflict with Charles and the
Application Notes to § 4B1.2.
       13
          Other circuits disagree. See United States v. Piccolo, 441 F.3d 1084, 1087 (9th Cir.
2006) (applying the categorical approach under § 4B1.2(a)(2) to an instant offense of
conviction); United States v. Martin, 215 F.3d 470, 473–74 (4th Cir. 2000) (same).

                                             15
Case: 09-10240   Document: 00511231658   Page: 16   Date Filed: 09/13/2010

                             No. 09-10240

   For the foregoing reasons, I concur in the judgment.




                                  16
  Case: 09-10240     Document: 00511231658         Page: 17     Date Filed: 09/13/2010

                                     No. 09-10240

CARL E. STEWART, Circuit Judge, dissenting:
      Eddie Lamont Lipscomb appeals the sentence imposed after he pleaded
guilty to being a felon in possession of a firearm in violation of 18 U.S.C. §
922(g)(1). Lipscomb argues that the district court erred by relying on the
testimony of a police officer at sentencing to establish that his instant offense
was a crime of violence pursuant to United States Sentencing Guideline
(U.S.S.G.) § 4B1.1, because consideration of such testimony is precluded by the
categorical approach set forth in Taylor v. United States, 495 U.S. 575 (1990).
The majority opinion rejects Lipscomb’s argument that we must apply the
categorical approach, and instead relies on the Sentencing Commission’s
commentary to U.S.S.G. § 4B1.2 to affirm the conviction and sentence. For the
following reasons, I respectfully dissent.
            I. FACTUAL AND PROCEDURAL BACKGROUND
      Lipscomb was charged with possession of a firearm by a convicted felon in
violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). The indictment specified that
the firearm Lipscomb possessed was a sawed-off shotgun with an overall length
less than 26 inches and a barrel length less than 18 inches.1
      At the initial rearraignment proceeding, Lipscomb stated that he was
undecided about pleading guilty, and the magistrate judge did not accept his
guilty plea. At the second rearraignment proceeding, Lipscomb requested


      1
       The indictment stated in its entirety:
             Felon in Possession of a Firearm
             (Violation of 18 U.S.C. § 922(g)(1) and 924(e)(1))
             On or about March 20, 2007, in the Dallas Division of the Northern
      District of Texas, the defendant, Eddie Lamont Lipscomb, having being [sic]
      convicted of a crime punishable by imprisonment for a term exceeding one year,
      did knowingly and unlawfully possess in and affecting interstate and foreign
      commerce a firearm, to wit: a Harrington and Richardson, model 88, 20 gauge
      shotgun, bearing serial number BA490014, as modified having a barrel of less
      than 18 inches in length, and overall length of less than 26 inches, a weapon
      commonly known as a “sawed-off” shotgun. In [sic] violation of 18 U.S.C. §§
      922(g)(1) and 924(e)(1).

                                           17
  Case: 09-10240    Document: 00511231658       Page: 18   Date Filed: 09/13/2010



                                   No. 09-10240

additional time to research a possible defense to the charge, and the district
court granted Lipscomb a continuance. At the third rearraignment proceeding,
Lipscomb finally pleaded guilty to the indictment without the benefit of a
written plea agreement. In the amended factual resume that Lipscomb
submitted, he admitted to possessing a shotgun, but did not admit to the length
of the shotgun.
      The presentence report (PSR) stated that Lipscomb was an armed career
criminal pursuant to the Armed Career Criminal Act (ACCA), § 924(e)(1), and
was therefore subject to an enhanced statutory sentence range. The PSR further
stated that Lipscomb was a career offender under U.S.S.G. § 4B1.1 because,
inter alia, Lipscomb’s instant offense was a crime of violence. Pursuant to
§ 4B1.1, the PSR concluded that Lipscomb’s base offense level was 37, and then
applied a two-level reduction for acceptance of responsibility for a total offense
level of 35. Based upon the offense level of 35 and criminal history category of
VI, Lipscomb’s Guidelines sentence range was 292 to 365 months of
imprisonment and three to five years of supervised release.
      While Lipscomb did not contest that he met the requirements for ACCA,
he objected to his designation as a career offender under § 4B1.1. He asserted
that his current offense was not a crime of violence because the determination
of whether the offense is a crime of violence under § 4B1.1 must be made
according to the categorical approach set forth in Taylor v. United States, 495
U.S. 575 (1990). Lipscomb noted that possession of a firearm by a convicted felon
is not a crime of violence unless the firearm is the type described in 26 U.S.C.
§ 5845(a), but acknowledged that a sawed-off shotgun with a barrel less than 18
inches in length is a firearm described in § 5845(a). He argued, however, that
while the indictment alleged that he possessed a shotgun with a barrel less than
18 inches in length, the district court could not consider this allegation under the

                                        18
  Case: 09-10240       Document: 00511231658         Page: 19     Date Filed: 09/13/2010



                                      No. 09-10240

categorical approach because the allegation regarding the barrel length was not
necessary to prove the offense under the statute of conviction. In addition to
objecting to the PSR, Lipscomb filed a motion for a downward variance from the
Guidelines sentence range.
       At sentencing, the Government presented testimony from a police officer
that the shotgun Lipscomb possessed was less than 26 inches in length and had
a barrel less than 18 inches in length. The district court ruled that it could make
the factual determination at sentencing that the firearm was the type described
in § 5845(a) and apply the career offender enhancement on that basis because
the dispute concerned whether the present offense, not a prior offense, was a
crime of violence. Accordingly, it overruled Lipscomb’s objections and adopted
the Guidelines sentence range calculations set forth in the PSR. The district
court granted Lipscomb’s motion for a downward variance,2 and sentenced
Lipscomb to 240 months of imprisonment and five years of supervised release.
Lipscomb objected to the sentence and the district court overruled the objection.
The Government inquired whether the district court would have imposed the
same sentence even if it had granted Lipscomb’s objection to the career offender
enhancement, and the district court responded that it would then reconsider the
sentence imposed.
       Lipscomb appeals his sentence, challenging only the district court’s
determination that his instant offense, possession of a firearm by a convicted
felon in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1), was a crime of violence.


       2
          The district court granted the downward variance on the grounds that Lipscomb did
not actually own the shotgun and did not intentionally acquire the shotgun. Lipscomb attested
that he got into a borrowed car, which he was driving at the time of his arrest, without
knowing that there was a shotgun under the seat. The court stated that it “assume[d] for
purposes of the proceeding that [Lipscomb] didn’t necessarily know that the weapon was there,
but [ ] probably should have” and that it had “serious doubts that [Lipscomb] actually owned,
or had intentions to commit a crime with respect to the firearm at issue.”

                                             19
  Case: 09-10240        Document: 00511231658         Page: 20     Date Filed: 09/13/2010



                                        No. 09-10240

                             II. STANDARD OF REVIEW
      A district court’s interpretation or application of the Sentencing Guidelines
is reviewed de novo, and its factual findings are reviewed for clear error. United
States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). Other than a
defendant’s age at the time of the present offense, “the determinations made in
the course of a career offender classification are all questions of law.” United
States v. Guevara, 408 F.3d 252, 261 (5th Cir. 2005). Thus, “[c]haracterizing an
offense as a crime of violence is a purely legal determination.” Id. at 261 n.10.
                                    III. DISCUSSION
      Under § 4B1.1, a defendant is a career offender if:
      (1) the defendant was at least eighteen years old at the time the
      defendant committed the instant offense of conviction;
      (2) the instant offense of conviction is a felony that is either a crime
      of violence or a controlled substance offense; and
      (3) the defendant has at least two prior felony convictions of either
      a crime of violence or a controlled substance offense.
U.S.S.G. § 4B1.1(a). Lipscomb argues that his instant offense of conviction,
under 18 U.S.C. § 922(g)(1),3 did not qualify as a crime of violence as required by
§ 4B1.1(2).4
      A “crime of violence” under § 4B1.1(a) is defined in § 4B1.2(a) as:
      any offense under federal or state law, punishable by imprisonment
      for a term exceeding one year, that--

      3
          18 U.S.C. § 922(g)(1) provides that:
      It shall be unlawful for any person– . . . who has been convicted in any court of,
      a crime punishable by imprisonment for a term exceeding one year . . . to ship
      or transport in interstate or foreign commerce, or possess in or affecting
      commerce, any firearm or ammunition; or to receive any firearm or ammunition
      which has been shipped or transported in interstate or foreign commerce.

      4
          There is no dispute that Lipscomb satisfies § 4B1.1(1) and (3).


                                                 20
  Case: 09-10240    Document: 00511231658      Page: 21    Date Filed: 09/13/2010



                                  No. 09-10240

            (1) has as an element the use, attempted use, or threatened
            use of physical force against the person of another, or
            (2) is burglary of a dwelling, arson, or extortion, involves use
            of explosives, or otherwise involves conduct that presents a
            serious potential risk of physical injury to another.
U.S.S.G. § 4B1.2(a). Section 4B1.2(a) actually provides three separate definitions
of “crime of violence.” United States v. Hughes, 602 F.3d 669, 673 (5th Cir. 2010).
First, “a crime qualifies if ‘physical force against the person of another’ is an
element of the offense.” Id. at 673–74 (citing Johnson v. United States, 130 S. Ct.
1265 (2010)). “Second, a crime qualifies if it is an enumerated offense: burglary,
arson, or extortion.” Id. at 674 (citing Taylor, 495 U.S. 575 (1990)). “Third, a
crime qualifies if it fits the residual clause, which focuses on ‘potential risk of
physical injury to another.’” Id. (citing Begay v. United States, 553 U.S. 137
(2008)).
      The application notes to § 4B1.2 specifically provide that “‘[c]rime of
violence’ does not include the offense of unlawful possession of a firearm by a
felon, unless the possession was of a firearm described in 26 U.S.C. § 5845(a).”
§ 4B1.2 app. n.1. A shotgun modified so that it “has an overall length of less than
26 inches or a barrel or barrels of less than 18 inches in length” is a firearm
described in § 5845(a). See 26 U.S.C. § 5845(a).
      As Lipscomb’s instant offense of possession of a firearm by a convicted
felon does not have the use, attempted use, or threatened use of physical force
as an element and is not an enumerated offense, the issue here is whether
Lipscomb’s present offense “otherwise involves conduct presenting a serious risk
of injury to another” under the residual clause of § 4B1.2(a)(2). See United States
v. Serna, 309 F.3d 859, 862 & n.6 (5th Cir. 2002) (holding that the Texas offense
of possession of a prohibited weapon could only qualify as a crime of violence
under the residual clause of § 4B1.2(a)(2)).

                                        21
  Case: 09-10240       Document: 00511231658          Page: 22      Date Filed: 09/13/2010



                                       No. 09-10240

A. Applicability of the Categorical Approach to the Instant Offense
       In making a determination that a prior offense is a crime of violence under
§ 4B1.2(a), it is axiomatic that courts must employ the categorical approach as
set forth in Taylor v. United States, 495 U.S. 575, 602 (1990), and Shepard v.
United States, 544 U.S. 13, 15 (2005), looking at the nature of the prior
conviction and not the specific facts of the offense. See United States v.
Rodriguez-Jaimes, 481 F.3d 283, 286 (5th Cir. 2007). In United States v.
Guevara, we held that the categorical approach also applies to evaluating
whether the instant offense is a crime of violence. 408 F.3d at 261–62 (citing
United States v. Calderon-Pena, 383 F.3d 254 (5th Cir. 2004) (en banc)). We
again applied the categorical approach to an instant offense in United States v.
Dentler, holding that the instant offense had been wrongly classified as a crime
of violence where the statute of conviction did not include violence as an
essential element, even though the facts of the offense demonstrated violence
and the jury made a specific finding of violence.5 492 F.3d 306, 314 (5th Cir.
2007).
       Moreover, Application Note 2 to § 4B1.2 states that:
       Section 4B1.1 (Career Offender) expressly provides that the instant
       and prior offenses must be crimes of violence or controlled substance
       offenses of which the defendant was convicted. Therefore, in
       determining whether an offense is a crime of violence or controlled


       5
         In Dentler, the court relied on the categorical approach analysis and conclusions in
United States v. Jones, 993 F.2d 58, 61–62 (5th Cir. 1993). Jones held that “the jury could
convict Jones of count two [ACCA] only if it found he committed a crime of violence,” but the
subsection of the disjunctive statute charged in count one of the indictment did not include the
essential element of violence. Id. at 62. The Jones court therefore reversed the ACCA
conviction. Id. Although Jones evaluated whether the offense at issue was a crime of violence
for purposes of applying ACCA, this court has consistently applied our crime of violence
holdings under ACCA to analyze the definition of crimes of violence under § 4B1.2, and vice
versa. See United States v. Mohr, 554 F.3d 604, 609 n.4 (5th Cir. 2009) (citing cases).


                                              22
  Case: 09-10240       Document: 00511231658          Page: 23      Date Filed: 09/13/2010



                                       No. 09-10240

       substance for the purposes of § 4B1.1 (Career Offender), the offense
       of conviction (i.e., the conduct of which the defendant was convicted)
       is the focus of inquiry.
§ 4B1.2 app. n.2 (emphasis added). Thus, the Sentencing Guidelines anticipate
that the evaluation of instant and prior offenses will be conducted in like manner
applying the categorical approach. Further, evaluating prior offenses under the
categorical approach, but not the instant offense, would lead to troubling and
inconsistent results; specifically, during sentencing for the instant offense, a
court might conclude that the offense was a crime of violence based on specific
factual findings, but for the purposes of later determining whether that
particular offense constitutes a prior crime of violence, the statute of conviction
would speak for itself—under the categorical approach—that it is not a crime of
violence. Accordingly, the rationale for applying the categorical approach to both
the instant and prior offenses is sound and there is no justification for enabling
such conflicting results.6
              1. Guevara Survives Booker
       The Government acknowledges Guevara and Dentler, but argues that the
categorical approach is not applicable here because the sentencing in Guevara
was held prior to United States v. Booker, 543 U.S. 220 (2005).7 While the



       6
         The Fourth and Ninth Circuits have also held that “the crime-of-violence
determination under U.S.S.G. § 4B1.2, a legal question, is properly decided under Taylor’s
categorical analysis in cases of both prior and current offenses.” United States v. Piccolo, 441
F.3d 1084, 1087 (9th 2005); see United States v. Martin, 215 F.3d 470, 472–75 (4th Cir. 2000).
The Tenth Circuit, however, rejects the categorical approach in favor of “a conduct-specific
inquiry” when considering the instant offense of conviction. United States v. Riggans, 254 F.3d
1200, 1203–04 (10th Cir. 2001).
       7
         In United States v. Booker, the Supreme Court held that the then mandatory nature
of the Sentencing Guidelines violated a defendant’s Sixth Amendment rights, and the
maximum sentence that a judge may impose must be determined solely on the basis of facts
reflected in a jury verdict or admitted by the defendant. 543 U.S. 220 (2005).

                                              23
  Case: 09-10240    Document: 00511231658       Page: 24   Date Filed: 09/13/2010



                                   No. 09-10240

sentencing in Guevara took place prior to Booker, this court affirmed the
sentence post-Booker and clearly stated that the career offender determinations
were made using the categorical approach and did not violate the Sixth
Amendment under Booker—obviating any possibility that the holding in
Guevara would be modified by Booker. Guevara, 408 F.3d at 261–62.
Furthermore, the Dentler sentencing took place post-Booker and held that the
district court plainly erred by not following the Jones court’s previous application
of the categorical approach with respect to the instant offense. Dentler, 492 F.3d
at 313.
      The Government also observes that, after Booker, district courts may now
make factual findings necessary to support a career offender determination
without violating the Sixth Amendment. Although post-Booker “the Sixth
Amendment will not impede a sentencing judge from finding all facts relevant
to sentencing,” United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005), our
caselaw nonetheless consistently requires courts to apply the categorical
approach to Guidelines determinations as required by Taylor and its progeny—a
line of authority distinct from Booker. See, e.g., United States v. Mohr, 554 F.3d
604, 607 (5th Cir. 2009) (“In determining whether an offense qualifies as a crime
of violence under the residual clause, this Court applies the categorical approach
set out in Taylor and Shepard.”) (full citations omitted).
      2. Guevara Applies to Both §§ 4B1.2(a)(1) and (2)
      The Government alternatively asks the court to narrowly construe
Guevara and Dentler to apply only to cases that involve whether an offense was
a crime of violence under § 4B1.2(a)(1) because it had the use, attempted use, or
threatened use of force as an element of the offense. Although both Guevara and
Dentler did base their crime of violence determinations on the absence of a
statutory element of violence or use of force, Guevara’s explicit holding precludes

                                        24
  Case: 09-10240     Document: 00511231658       Page: 25    Date Filed: 09/13/2010



                                   No. 09-10240

such a construction. Guevara specifically held that the categorical approach
applied to crime of violence determinations based upon enumerated offenses and
the residual clause of § 4B1.2(a)(2), as well as crime of violence determinations
based upon § 4B1.2(a)(1). 408 F.3d at 261–62. The Guevara court did not indicate
that there were any exceptions to the use of the categorical approach, stating:
      Section 4B1.2(a)(2) instructs courts to consider the instant offense
      a crime of violence if it is “burglary of a dwelling, arson, or extortion,
      involves use of explosives, or otherwise involves conduct that
      presents a serious potential risk of physical injury to another.” Our
      caselaw interpreting that provision has categorically forbidden
      courts from looking beyond the statute and the indictment in
      making this decision. Therefore, as is the case with § 4B1.2(a)(1),
      under § 4B1.2(a)(2) the sentencing court cannot base its crime-of-
      violence determination on anything beyond what is present in the
      statute or alleged in the indictment, elements as to which, to
      convict, the jury must have found evidence beyond a reasonable
      doubt . . . .
Id. at 261–62 (internal citations omitted).
      3. Application Note 1 and the Rules of Statutory Construction
      The Government also claims that Guevara and Dentler do not control here
because Application Note 1 to § 4B1.2 does not implicate the “broad definition”
of crime of violence. The Government relies on the venerable principle that “in
most contexts, a precisely drawn, detailed statute pre-empts more general
remedies.” Hinck v. United States, 550 U.S. 501, 506 (2007) (internal quotation
marks and citations omitted). The Government’s argument rests on the false
premise, however, that Sentencing Guidelines’ application notes create new
freestanding provisions.      Application notes only clarify the Guidelines’
provisions. See United States v. Ollison, 555 F.3d 152, 165 (5th Cir. 2007) (citing
Stinson v. United States, 508 U.S. 36, 38 (1993)) (“Commentary in the Guidelines
Manual that interprets or explains a guideline is authoritative unless it violates


                                         25
   Case: 09-10240       Document: 00511231658           Page: 26      Date Filed: 09/13/2010



                                         No. 09-10240

the Constitution or a federal statute, or is inconsistent with, or a plainly
erroneous reading of that guideline.”). Unlawful possession of a sawed-off
shotgun, like any crime of violence under § 4B1.2, must fall within the definition
of either §§ 4B1.2(a)(1) or (a)(2)—that is, the crime must still either involve the
use of force, be an enumerated offense, or fall within the residual clause.8
       4. Distinguishing ACCA from Career Offender Enhancements
       In Guevara, just as in the present case, the defendant challenged a career
offender determination under § 4B1.1, not a determination under ACCA that
enhanced his statutory maximum sentence.                      The Government, however,
attempts to distinguish Guevara on the grounds that the line of cases from which
Guevara evolved was based upon Taylor and Shepard, which involved ACCA
determinations.        The Government’s attenuated distinction would require
disavowing years of precedent. “The [ACCA] definition of ‘violent felony’ is
identical to that of ‘crime of violence’ in the Guidelines context.” Mohr, 554 F.3d
at 609. The method used to categorize convictions has never turned on whether
the determination will impact the statutory maximum; the same categorical
approach applies under ACCA or § 4B1.2.9 See id. at n.4 (“We have previously

       8
        As explained above, unlawful possession of a sawed-off shotgun would only fall within
the residual clause as an offense that “otherwise involves conduct that presents serious
potential risk of physical injury to another.” U.S.S.G. § 4B1.2(a)(2); see Serna, 309 F.3d at 862
& n.6.
       9
         For the sake of clarity, I note that this court frequently also utilizes crime of violence
determinations pursuant to U.S.S.G. § 2L1.2, for illegal reentry sentencing, to analyze the
definition of crimes of violence under ACCA and § 4B1.2, and vice versa. See United States v.
Garcia, 470 F.3d 1143, 1147 n.5 (5th Cir. 2006) (considering previous crime of violence
holdings under § 2L1.2 for purposes of making a § 4B1.2(a)(1) crime of violence determination).
Such comparisons are inappropriate, however, when addressing ACCA or § 4B1.2(a)(2) crime
of violence determinations under the residual clause because Application Note 1(B)(iii) to §
2L1.2, defining crime of violence for purposes of § 2L1.2, does not contain a residual clause.
See United States v. Calderon-Pena, 383 F.3d 254, 261 (5th Cir. 2004) (en banc) (recognizing
this distinction between § 2L1.2 and § 4B1.2); see also United States v. Charles, 301 F.3d 309,
315–16 (5th Cir. 2002) (en banc) (DeMoss, J., specially concurring) (“I write separately to

                                               26
   Case: 09-10240        Document: 00511231658           Page: 27      Date Filed: 09/13/2010



                                          No. 09-10240

applied our holdings under the residual clause of the ACCA to analyze the
definition of crimes of violence under § 4B1.2, and vice versa”); see also United
States v. Hawley, 516 F.3d 264, 271–72 (5th Cir. 2008) (“Section 4B1.2 of the
Guidelines contains the same Otherwise Clause as § 924(e) in defining ‘crime of
violence’”); Dentler, 492 F.3d at 313.10
       In my view, the Government’s attempts to avoid the application of the
categorical approach run afoul of this court’s rulings in Guevara and Dentler,
and the language of § 4B1.1. Both Guevara and § 4B1.1 expressly provide that
the instant and prior offenses must be crimes of violence (or controlled substance
offenses) of which the defendant was convicted, and that the categorical
approach governs such determinations. Accordingly, the district court was
required to apply the categorical approach in making its determination that
Lipscomb’s present offense was a crime of violence under § 4B1.2(a).
B. Application of the Categorical and Modified Categorical Approaches
       I now turn to whether Lipscomb’s present offense was a crime of violence
when examined under the categorical and modified categorical approaches. See
Sojourner T v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992) (This court may “affirm
the district court’s judgment on any grounds supported by the record.”).
       “In determining whether an offense qualifies as a crime of violence under
the residual clause, this Court applies the categorical approach” as set out in



amplify the nature and extent of the confusion and ambiguities which exist as to the meaning
of the term ‘crime of violence’. . . . I can see no rational justification for a defined term such as
‘crime of violence’ . . . to have this many different meanings.”).
       10
         Other circuits have likewise extended the Supreme Court’s ACCA rulings regarding
the categorical approach to the Guidelines career offender enhancement context under § 4B1.2.
See United States v. McDonald, 592 F.3d 808, 810–11 (7th Cir. 2010); United States v.
Furqueron, F.3d 612, 614 (8th Cir. 2010); United States v. Alexander, 609 F.3d 1250, 1253,
(11th Cir. 2010); United States v. Dennis, 551 F.3d 986, 988–89 (10th Cir. 2008); Piccolo, 441
F.3d at 1086.

                                                27
  Case: 09-10240    Document: 00511231658      Page: 28    Date Filed: 09/13/2010



                                  No. 09-10240

Taylor and Shepard. Mohr, 554 F.3d at 607; see also United States v.
Insaulgarat, 378 F.3d 456, 467 (5th Cir. 2004). Under the categorical approach,
“we consider the offense generically, that is to say, we examine it in terms of how
the law defines the offense and not in terms of how an individual offender might
have committed it on a particular occasion.” Begay, 553 U.S. at 141; see also
James v. United States, 550 U.S. 192, 201 (2007) (“[W]e look only to the fact of
conviction and the statutory definition of the prior offense, and do not generally
consider the particular facts disclosed by the record of conviction.”) (internal
quotations marks and citations omitted). “That is, we consider whether the
elements of the offense are of the type that would justify its inclusion within the
residual provision, without inquiring into the specific conduct of this particular
offender.” James, 550 U.S. at 201. The court thereby avoids the practical
difficulty of trying to ascertain whether the defendant’s crime, “as committed on
a particular occasion, did or did not involve violent behavior.” Chambers v.
United States, 129 S. Ct. 687, 690 (2009).
      Although the strict categorical approach is the starting point of the
analysis, it is not necessarily the ending point. Courts may look beyond the
statutory definition and apply a “modified categorical approach” under limited
circumstances. Johnson, 130 S. Ct. at 1273. As the Supreme Court recently
explained in Nijhawan v. Holder:
      [S]ometimes a separately numbered subsection of a criminal statute
      will refer to several different crimes, each described separately. And
      it can happen that some of these crimes involve violence while
      others do not. . . . In such an instance, we have said, a court must
      determine whether an offender’s prior conviction was for the violent,
      rather than the nonviolent [crime], by examining “the indictment or
      information and jury instructions,” Taylor, supra, at 602, 110 S. Ct.
      2143, or, if a guilty plea is at issue, by examining the plea
      agreement, plea colloquy or “some comparable judicial record” of the


                                        28
  Case: 09-10240    Document: 00511231658      Page: 29    Date Filed: 09/13/2010



                                  No. 09-10240

      factual basis for the plea. Shepard v. United States, 544 U.S. 13, 26,
      125 S. Ct. 1254, 161 L. Ed.2d 205 (2005).
129 S. Ct. 2294, 2299 (2009); see also Johnson, 130 S. Ct. at 1273. Consistent
with Nijhawan and Johnson, this court has explained that “[w]hen a defendant
is convicted under a statute that contains disjunctive subsections, the court may
look to the charging documents ‘to determine by which method the crime was
committed in a particular case. . . .’” Mohr, 554 F.3d at 607 (quoting United
States v. Riva, 440 F.3d 722, 723 (5th Cir. 2006)).
      Accordingly, I begin with whether the offense of conviction, 18 U.S.C. §
922(g), contains multiple crimes. See Hughes, 602 F.3d at 676. Section 922(g)
contains multiple crimes; parsing the language of the statute produces at least
twenty separate offenses. See 18 U.S.C. § 922(g). Applying the modified
categorical approach for the purpose of determining “which statutory phrase was
the basis for the conviction,” Johnson, 130 S. Ct. at 1273, I look to “the terms of
the charging document, the terms of a plea agreement or transcript of colloquy
between judge and defendant in which the factual basis for the plea was
confirmed by the defendant, or to some comparable judicial record of this
information,” Shepard, 544 U.S. at 26. The language of the indictment narrows
the offense to “[i]t shall be unlawful for any person who has been convicted of
a crime punishable by imprisonment for a term exceeding one year to possess
a firearm in or affecting interstate and foreign commerce.”
      Ordinarily, this court would next turn to evaluating whether the
conviction constitutes a crime of violence because it is “roughly similar” to the
enumerated offenses in § 4B1.2(a). See Begay, 553 U.S. at 143; United States v.
Harrimon, 568 F.3d 531, 534–35 (5th Cir. 2009). Here, however, such analysis
is unnecessary in light of the specific instructions of Application Note 1 to
§ 4B1.2. See Ollison, 555 F.3d at 165 (citing Stinson, 508 U.S. at 38)


                                        29
  Case: 09-10240       Document: 00511231658          Page: 30      Date Filed: 09/13/2010



                                       No. 09-10240

(“Commentary in the Guidelines Manual that interprets or explains a guideline
is authoritative unless it violates the Constitution or a federal statute, or is
inconsistent with, or a plainly erroneous reading of that guideline.”). As noted
above, Application Note 1 provides that possession of a firearm by a convicted
felon is not a crime of violence unless the firearm possessed was a firearm
described in § 5845(a). See U.S.S.G. § 4B1.2, app. n.1.
       Thus, the pertinent issue becomes whether anything that the district court
was allowed to consider under the categorical approach or modified categorical
approach demonstrated that the firearm possessed by Lipscomb was a firearm
described in § 5845(a). The Government argues that the district court could have
looked to Lipscomb’s admissions under oath11 or to the indictment’s allegations
that the firearm was a shotgun with an overall length less than 26 inches and
barrel length less than 18 inches.12
       But in accordance with Nijhawan and Johnson, under the modified
categorical approach the court’s consideration of the indictment and other
judicial documents must end upon ascertaining “which statutory phrase
(contained within a statutory provision that covers several different generic
crimes)” covered the conviction. Nijhawan, 129 S. Ct. at 2303. The modified
approach provides no license for further consideration of the indictment or
judicial documents.



       11
         Even if the district court had considered Lipscomb’s plea colloquy and factual resume,
the record shows that while Lipscomb admitted that the firearm was a sawed-off shotgun, he
never admitted that the barrel length of the firearm was less than 18 inches or that the overall
length was less than 26 inches.
       12
          The Government argues that by pleading guilty to the indictment, Lipscomb
necessarily admitted all the factual allegations contained in the indictment. This court has
not yet had cause to address that contentious question, nor does the court have reason to reach
the issue here. See United States v. Morales-Martinez, 496 F.3d 356, 359 (5th Cir. 2007).

                                              30
  Case: 09-10240    Document: 00511231658       Page: 31   Date Filed: 09/13/2010



                                  No. 09-10240

      Consequently, the court may consider only the elements contained within
the statutory definition of the crime. James, 550 U.S. at 201. The relevant
statutory phrase of § 922(g)(1) has three elements: (1) the defendant had a prior
conviction of a crime punishable by imprisonment for a term exceeding one year;
(2) he knowingly possessed a firearm; (3) the firearm was in or affecting
interstate commerce. 18 U.S.C.§ 922(g)(1). Nothing in the felon in possession
statute mentions the characteristics of the weapon, and the language of the
statute is as far as the categorical approach extends. Anything further would be
a prohibited inquiry into “the specific conduct of this particular offender.” James,
550 U.S. at 202. The Government’s arguments are therefore without merit
because (1) after determining the relevant statutory provision, the court may not
delve further into the indictment or plea colloquy under the modified categorical
approach, and (2) the type of firearm possessed is not an element of a conviction
for possession of a firearm by a convicted felon under § 922(g)(1) pursuant to the
categorical approach.
      Although the Government argues that the type of weapon was an essential
element of conviction because it would have been required to prove that
Lipscomb possessed the firearm described in the indictment at trial, this court
has in fact reached the contrary conclusion. See United States v. Guidry, 406
F.3d 314, 322 (5th Cir. 2005) (no fatal variance between the indictment and the
proof offered at trial when the indictment alleged possession of a 9mm Kurz and
the evidence at trial showed the defendant possessed a .380-caliber pistol
because the type of weapon possessed was not an essential element of the
offense); United States v. Munoz, 150 F.3d 401, 417 (5th Cir. 1998) (no
constructive amendment where government identified the firearm as a 12-gauge
shotgun and the evidence showed that it was a 20-gauge; gauge of shotgun was
not an essential element of the charged offense).

                                        31
  Case: 09-10240    Document: 00511231658       Page: 32   Date Filed: 09/13/2010



                                  No. 09-10240

      The Government further argues that by holding that the categorical
approach precludes a court from making factual findings regarding the weapon
at issue in the § 922(g)(1) conviction for purposes of § 4B1.2, this court entirely
undermines the § 5845(a) exception included in Application Note 1. I disagree.
A felon in possession of a short-barreled shotgun (or another type of firearm
specified in § 5845(a)) may qualify for career offender enhancements based on
state convictions. See, e.g., A LA. C ODE 1975 § 13A-11-63; M O. R EV. S TAT. §
571.020; T ENN. C ODE A NN. § 39-17-1302; T EX. P EN. C ODE § 46.05; see also Serna,
309 F.3d at 862-63. Moreover, Application Note 1 does not support an exception
to the categorical approach in cases involving unlawful possession of a firearm
described in 26 U.S.C. § 5845(a). Application Note 1 only states that “‘crime of
violence’ does not include the offense of unlawful possession of a firearm by a
felon, unless the possession was of a firearm described in 26 U.S.C. § 5845(a).”
U.S.S.G. § 4B1.2, app. n.1. It does not address the application of the categorical
approach to these offenses.
      To summarize, in determining whether an offense is a crime of violence for
the purposes of § 4B1.1, under the categorical and modified categorical approach,
the offense of conviction should be the focus of inquiry. The indictment and other
judicial documents listed in Shepard may be relied upon only to prove facts
necessary to the conviction, Shepard, 544 U.S. at 20–21, or for purposes of
discerning under which statutory phrase of a disjunctive statute the defendant
was convicted, Johnson, 130 S. Ct. at 1273. Because the testimony at sentencing
on which the district court relied in determining that Lipscomb’s instant offense
involved a firearm described in § 5845(a) was not evidence that may be
considered under the categorical approach, I would hold that the district court’s
reliance on that testimony was erroneous. Further, the court could not have
considered the allegations in the indictment or the plea colloquy for purposes of

                                        32
  Case: 09-10240    Document: 00511231658     Page: 33   Date Filed: 09/13/2010



                                 No. 09-10240

establishing the characteristics of the weapon because those characteristics were
not necessary to determine “which statutory phrase was the basis for conviction”
under § 922(g)(1). Id.
                             III. CONCLUSION
      For the reasons discussed, the district court erred in concluding that
Lipscomb’s instant crime was a crime of violence and sentencing him as a career
offender on that basis. I would vacate the sentence and remand to the district
court for resentencing. Because the majority opinion adopts a contrary result,
I respectfully dissent.




                                       33